DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on April 4, 2022. 
Claim 3 has been canceled.
Claims 1-2 and 4-20 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see reply page 9-11, filed April 4, 2022, have been fully considered and are persuasive. The respective 103 rejections of claims 1-2, and 4-20 have been withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a method to control robot torque and velocity based on context wherein a respective minimum force and torque for a robot to execute each portion of plurality of portions of a movement plan indicating motion of the robot to perform a task in an environment is identified, and based on the minimum forces and torques, determining a context specific torque for each of the plurality of portions while the robot executes the movement plan using received real-time data from sensors, and modifies the motion plan to control an aspect of the robot to operate in accordance with each respective context specific torque. The closest prior art, Tan (US-20170361461) discloses a robotic machine assembly that includes a movable arm configured to perform assigned tasks – this robot receives information from a database that allows the robot to customize the performance of the robot based on the assigned task. However, Tan does not discloses identifying a minimum force and torque for the robot to execute each portion of a movement plan to perform a task in an environment and based on the minimum forces and torques determining a context specific torque for each portion while the robot executes the movement plan using received real-time data from sensors, and modifies the motion plan to control an aspect of the robot to operate in accordance with each respective context specific torque.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1-2 and 4-20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664